DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed April 13, 2021 claims 1 and 17 have been amended. Claims 7 through 15 were previously withdrawn. Claims 1 through 18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of claim 1 which requires that the ceramic heat shield has “a crystalline compound with the porous ceramic body and infiltration coating material and reactive phases, transition phases and dendrite between the porous ceramic body and the infiltration coating material” constitutes new matter because it is not supported by the specification of the present application as originally filed. Page 7 Paragraph 0018 of the specification of the present application as originally filed discloses a crystalline compound as disclosed in the claim but for only when the porous ceramic material is mullite and the infiltration coating material is yttrium aluminum garnet (YAG). Therefore, the claims fail to comply with the written description requirement by requiring a limitation broader in scope than what is disclosed in the specification.
The limitation of claim 17 which requires that the ceramic heat shield has “a crystalline compound with the porous ceramic body and aluminum zirconate and reactive phases, transition phases and dendrite between the porous ceramic body and the aluminum zirconate” constitutes new matter because it is not supported by the specification of the present application as originally filed. Page 7 Paragraph 0018 of the specification of the present application as originally filed discloses a crystalline compound as disclosed in the claim but for only when the porous ceramic material is mullite and the infiltration coating material is yttrium aluminum garnet (YAG). Therefore, the claims fail to comply with the written description requirement by requiring a limitation which is not disclosed in the specification because the specification does not discloses forming the required crystalline compound with aluminum zirconate.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al (U.S. Patent # 8,105,683).
	In the case of claims 1 and 2, Thompson teaches a porous ceramic body/refractory material including a surface/surface layer and pores (Abstract and Column 2 Line 65 through Column 3 Line 13) and an infiltration coating in the form of protective material which only infiltrated and filled the pores of the porous body/refractory material to prevent slag from infiltrating the refractory material (Column 3 Lines 35-54, Column 5 Lines 1-6 and Column 5 Line 57 through Column 6 Line 3). Therefore, the protective material/infiltration coating of 
	Furthermore, Thompson teaches that the porous body/refractory material comprised aluminum oxide (Column 2 Lines 65-66) and that the infiltration coating/protective material comprised aluminum oxide (Column 3 Lines 44-51) and that the protective material was chemically compatible with the refractory material and would not decompose in high temperature environments (Column 3 Lines 31-43). Therefore, Thompson teaches an embodiment wherein a coefficient of thermal expansion that is matched to a coefficient of thermal expansion of the porous ceramic body because these two material were the same.
	As for the limitation of “a crystalline compound with the porous ceramic body and infiltration coating material and reactive phases, transition phases and dendrite between the porous ceramic body and the infiltration coating material” Paragraph 0024 of the specification of the present application disclose that firing of the porous ceramic body and infiltration coating material was conducted at a temperature of at least 1250 ℃. Therefore, the examiner takes the position that this feature would have been inherent in the product of Thompson because Thompson teaches the same porous body/refractory material and infiltration coating/protective material and having subjected the porous body/refractory material and infiltration coating/protective material to a firing process at a temperature of at least 1000 ℃ (Column 5 Lines 1-27 and Column 7 Lines 26-36).
	Alternatively, the crystalline compound limitation of the claims would have been obvious because Thompson teaches having subjected the porous body/refractory material and infiltration coating/protective material to a firing temperature which overlapped with the range disclosed in the specification of the present application. In the case where the claimed ranges "overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 5 and 6, Thompson teaches that the porous body/refractory material were formed as bricks, therefore having a surface layer which extended across an end face and across lateral faces of the body which were used to line the walls of gasifiers/combustion chambers (Column 2 Lines 48-54 and Column 7 Lines 26-42).











Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al.
	The teachings of Thompson as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claims 4 and 16, Thompson does not specifically teach that the thickness of the infiltration coating/protective material was 10 to 600 micrometers thick or specifically 400 micrometers thick. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Thompson teaches that the protective material/infiltration coating at least partially filled the pores of the porous body/refractory material in order to prevent slag from infiltrating into the refractory material (Column 3 Lines 44-49).

	In the case of claims 17 and 18, as was discussed previously in the rejection of claims 1 and 2, Thompson taught a ceramic heat shield for a gas turbine comprised of a porous ceramic body comprised of aluminum oxide, a surface, surface layer and pores wherein the surface layer was infiltrated with a infiltration coating which was configured for closing the pores of the surface layer of the body.
	However, Thompson does not teach that the infiltration coating comprised aluminum zirconate which is a blend of aluminum oxide and zirconium oxide.
	Thompson does teach that the protective material/infiltration coating comprised aluminum oxide, zirconium oxide and blends thereof (Column 3 Lines 44-54). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.I.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used aluminum zirconate as the infiltration coating/protective material in the ceramic heat shield of Thompson because one of ordinary skill .












Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al as applied to claim 1 above, and further in view of Lane et al (U.S. Patent # 6,929,852).
	The teachings of Thompson as it applies to claim 1 have been discussed previously and are incorporated herein.
	Thompson does not specifically teach that the infiltration coating material/protective material comprised yttrium aluminum garnet. Thompson does teach that the protective material included aluminum oxide, yttrium oxide and blends thereof (Column 3 Lines 44-54).
	Lane teaches an alumina comprising protective layer for ceramic substrates used in high temperature environments wherein the protective layer was comprised of yttrium aluminum garnet (Column 3 Lines 17-32).
	Based on the teachings of Lane, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used yttrium aluminum garnet as the protective/infiltration coating material because yttrium aluminum garment was a known protective material in the art for protecting ceramic substrates.

Claims 1, 2, 4-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shuba et al (U.S. Patent # 8,481,152).
	In the case of claim 1, Shuba teaches a porous ceramic body in the form of a porous refractory material which had disposed within its pores an infiltration coating material/protective material used as a heat shield (Abstract and Column 2 Lines 25-48). Shuba further teaches that 
	As for the limitation of “a crystalline compound with the porous ceramic body and infiltration coating material and reactive phases, transition phases and dendrite between the porous ceramic body and the infiltration coating material” Paragraph 0024 of the specification of the present application disclose that firing of the porous ceramic body and infiltration coating material was conducted at a temperature of at least 1250 ℃. Therefore, the examiner takes the position that this feature would have been inherent in the product of Shuba because Shuba teaches that the porous body/refractory material and infiltration coating/protective material were subjected to a firing process at a temperature of at least 1000 ℃ to form a crystalline phase between the two materials (Column 6 Lines 25-36).
	Alternatively, the crystalline compound limitation of the claims would have been obvious because Shuba teaches having subjected the porous body/refractory material and infiltration coating/protective material to a firing temperature which overlapped with the range disclosed in the specification of the present application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 2, Shuba teaches that the refractory material/ceramic body comprised aluminum oxide (Column 3 Lines 47-55).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Shuba teaches that the protective material/infiltration coating at least partially filled the pores of the porous body/refractory material in order to prevent slag from infiltrating into the refractory material (Column 4 Lines 20-32).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal thicknesses for the protective material/infiltration coating of Shuba through routine experimentation because the thickness of the coating affected how much of the pores of the porous body were filled thereby affecting the degree of infiltration by slag.
	As for claims 5 and 6, Shuba teaches that the surface layer extended across an end face and across lateral faces of the ceramic body 28 (Figure 2) and further teaches a combustion chamber having the treated ceramic body (Column 3 Lines 4-28 and Figure 1).

Response to Arguments
Applicant’s arguments, filed April 13, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been 
In response to applicant's argument that Thompson does not specifically teach matching the coefficient of thermal expansion between the porous ceramic body and the infiltration coating material, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant’s arguments about the references inherently having the claimed properties, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Furthermore, there is no requirement that a person of at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP section 2112.

Conclusion
	Claims 1 through 6 and 16 through 18 have been rejected. Claims 7 through 15 were previously withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712